Citation Nr: 0420520	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  02-18 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active duty from October 1948 to June 
1952.  The appellant is his surviving spouse.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2002 RO decision. 

Although the May 2002 RO decision addressed entitlement to 
Dependent's Education Assistance under 38 U.S.C. Chapter 35, 
that was not an issue addressed by the appellant in her July 
2002 notice of disagreement, and was not otherwise timely 
raised in the current appeal.  As such, this matter is not 
presently before the Board. 

The following decision addresses the service connection 
claim, while the remand addresses the DIC claim.  It is noted 
that DIC issue is remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  All evidence needed for an equitable decision on the 
issue on appeal has been obtained.  

2.  The veteran died in March 2002; his death certificate 
lists his cause of death as ischemic heart disease, and 
further indicates that the manner of death was natural.  

3.  During the veteran's lifetime, service connection was in 
effect for one disability, namely residuals of a shell 
fragment wound to the head with retained foreign bodies; this 
disability was rated 10 percent disabling at the time of his 
death and was never assigned a higher disability rating 
during his lifetime.  
 
4.  Residuals of a shell fragment wound to the head did not 
cause or contribute to the onset of death.  

5.  Ischemic heart disease developed many years after 
service, and is not related to a disease or injury in 
service. 


CONCLUSION OF LAW

Entitlement to service connection for the cause of the 
veteran's death is denied.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are now published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (38 C.F.R.  §§ 3.102, 
3.156(a), 3.159 and 3.326).  Except as specifically noted, 
the new regulations are effective November 9, 2000.  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  In May 2002, the RO denied the 
appellant's claim.  That same month, she was properly 
notified of the outcome as well as the reasoning behind the 
May 2002 decision.  The Board concludes that the discussion 
in the May 2002 rating decision, the statement of the case 
(issued in September 2002), supplemental statements of the 
case (SSOCs) (issued in March 2003), and numerous letters 
over the years informed the appellant of the information and 
evidence needed to substantiate her claim and complied with 
VA's notification requirements.  Specifically, the Board 
concludes that the RO decisions, SOC, SSOCs, and various 
letters informed her of:  the basis for the denial of service 
connection; what evidence the record revealed; what VA was 
doing to develop the claim; and what information and evidence 
was needed to substantiate her claim.  Notably, the appellant 
was issued a VCAA letter in April 2002; and this letter 
specifically informed her of what she should do to support 
her claim, when and where to send the evidence, and what she 
should do if she had questions or needed assistance.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
letter, for the most part, informed the appellant to submit 
everything she had with regard to her claim of service 
connection. 

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004), the Court held, in part, that VCAA notice, as required 
by 38 U.S.C.A. § 5103, must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ 
or RO) decision on a claim for VA benefits.  In the instant 
case, it is noted that the April 2002 VCAA letter was issued 
prior to the May 2002 RO decision which denied the 
appellant's claim.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  All relevant records are on file, including the 
veteran's death certificate and pertinent VA medical records.  
In sum, the Board finds that the record contains sufficient 
evidence to make a decision on the claim.  VA has fulfilled 
its duty to assist with regard to the appellant's claim. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  As all notification has been 
given and all relevant available evidence has been obtained, 
the Board concludes that any deficiency in compliance with 
the VCAA would not prejudice the appellant and would be 
harmless error.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  VA has satisfied its duties to notify and to assist 
the appellant in this case. 

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such a disability was either the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312. Service connection may be granted for 
disability due to disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  
Additionally, if a cardiovascular disease is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
disability shown to be proximately due to or the result of a 
service-connected disorder.  See 38 C.F.R. § 3.310(a).

The veteran's service medical record do not reflect any 
complaints, treatment or diagnoses of heart problems.  There 
is no evidence of ischemic heart disease or any other heart 
disability within one year of his service discharge. 

In February 1957, service connection was granted for 
residuals of shell fragment wounds to the head; a 0 percent 
rating was assigned.  In May 1958, the veteran was granted an 
increased rating to 10 percent and this rating remained 
static for the remainder of the veteran's life. 

In 1986, the veteran was hospitalized for treatment for 
transient ischemic attacks. 

The claims folder contains a death certificate reflecting 
that the veteran died in March 2002.  The immediate cause of 
death was listed as - ischemic heart disease.  There were no 
other causes of death.  The certificate reflects that the 
manner of death was natural, and that the veteran died at 
home.  

In January 2003, the appellant presented testimony at a RO 
hearing.  She testified that the veteran's chest or heart 
condition may have started in 1952 or 1953.  She said that on 
one occasion, she remembers that the veteran became 
uncontrollable and cursed at her one evening; and she 
suggested that this episode might be indicative of his 
problems.  

As previously noted, during his lifetime, the veteran was 
service-connected for a shell fragment wound to the head with 
retained foreign body, which was never rated more than 10 
percent disabling.  There is no medical evidence in the 
claims folder causally linking this service-connected 
disorder with ischemic heart disease, and there is no medical 
evidence indicating that this service-connected disorder in 
any way contributed to his death.  

There is also no medical evidence causally linking the 
veteran's ischemic heart disease to a disease or injury in 
service, and no indication in the medical record that the 
ischemic heart disease was present within the first post-
service year.  

It is noted that the appellant has related that the veteran's 
cause of death is related to his period of service.  The 
appellant's opinion regarding the origin of the veteran's 
heart disease does not constitute competent medical evidence 
of service incurrence.  As a layperson, she is not considered 
capable of opining, no matter how sincerely, the etiology of 
disabilities.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom.  Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).

In reaching its decision, the Board has considered the matter 
of resolution of the benefit of the doubt in the appellant's 
favor; however, application of the rule is only appropriate 
when the evidence is evenly balanced or in relative 
equipoise.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49, 
53-56 (1991).  Such is not the case in this instance as the 
weight of the evidence is against the claim of service 
connection for the cause of the veteran's death.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



REMAND

The appellant was never furnished a VCAA letter with regard 
to her DIC claim.  This letter informs her, among other 
things, what evidence she needs to supply and what VA will do 
in order to assist her with her claim.  The letter should 
also outline the statutory and regulatory authority governing 
DIC benefits.  On remand, an appropriate VCAA letter should 
be issued to the appellant. 

Accordingly, the Board finds that the case must be remanded 
to the RO for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  The RO should ensure that 
the notification requirements and 
development procedures contained in the 
VCAA are fully complied with and 
satisfied.  In particular, the RO should 
inform the appellant of the type of 
evidence is required from her to 
substantiate her claim for DIC.  The 
appellant should also be informed that 
the RO will assist her in obtaining 
identified evidence, should she require 
such assistance.

2.  After the above requested action has 
been completed, the RO should review the 
appellant's claim for DIC.  If the 
benefits sought on appeal remain denied, 
a supplemental statement of the case 
should be furnished to the appellant, and 
she should be afforded the appropriate 
period of time to respond.  Thereafter, 
the case should be returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                  

	                        
____________________________________________
	K. Parakkal	
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



